933 So. 2d 600 (2006)
Michael PHILLIPS, Appellant,
v.
EDWARD J. HEALY REHABILITATION CENTER and Florida League of Cities, Inc., Appellees.
No. 1D05-1513.
District Court of Appeal of Florida, First District.
June 21, 2006.
David C. Chafin, Law Offices of David C. Chafin, P. A., Port St. Lucie, for Appellant.
*601 David Schweiger and Tamara M. Scrudders of Johnson, Anselmo, Murdoch, Burke, Piper & McDuff, P. A., Ft. Lauderdale, for Appellees.
PER CURIAM.
AFFIRMED. See Lundy v. Four Seasons Ocean Grand Palm Beach, 932 So. 2d 506 (Fla. 1st DCA 2006).
ALLEN, VAN NORTWICK, and POLSTON, JJ., concur.